Title: To Thomas Jefferson from William Tatham, 7 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir,
                            Norfolk July 7th. 1807.
                        
                        Your Proclamation reached this place last night, was printed this Morning, & is gone to London. I presume,
                            by this time, His B. Ms. Ships in the road have it; & they must recieve it as they please! I regret that we cannot draw
                            a line between the duty & inclination of some of their Officers, whose hearts (I really believe) would join us in
                            bringing Admiral Berkley to justice, for an infringement of the laws of Hospitality, an attack upon national right, & a
                            flagrant breach of Ministerial instructions:—We are all bustle & preparation for unknown events; Fort Norfolk is
                            repairing; & the Nansemond Volunteers in Portsmouth:—(say one hundred).—
                        Will it not be prudent, to plant a Cross fire at, or near, Lamberts point & Craney Island? I would not have
                            such either a Main Work, or a conspicuous one; though we have plenty of Cannon, & more spirit than Strength.
                        I have inclosed you a Sketch, made this morning, of Majr. Rivardis Positions &c: supposing you may
                            have nothing better to judge by.—I do not view Fort Norfolk as tenable, admiting all things perfect on its plan:—Auxiliaries
                            are wanting.—We have no popular information of the movements in
                            Hampton Road: doubtless you will be officially informed:— The day has been thick & rainy; but I will take a ride for sake of observing (as far as I can) their Sunset :—In haste Yours
                        
                            Wm Tatham
                     
                        
                    